 Case: 2:17-cv-00065-NCC Doc. #: 34 Filed: 11/20/20 Page: 1 of 2 PageID #: 449




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                  NORTHERN DIVISION

GRADY LEE MOTES,                                  )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )             No. 2:17-CV-65-NCC
                                                  )
STATE OF MISSOURI, et al.,                        )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court on plaintiff’s motion to proceed in forma pauperis on

appeal (ECF No. 32) and motion for the appointment of counsel (ECF No. 33). The motions will

be denied.

       This action was dismissed on October 13, 2017 upon plaintiff’s motion to voluntarily

dismiss. On January 10, 2018, plaintiff began submitting post-judgment filings, consisting of

notices, frivolous motions, and correspondence. On September 2, 2020, the Court entered an

order cautioning plaintiff against the practice of repeatedly submitting such filings. However,

plaintiff continued the practice, submitting a total of eleven frivolous post-judgment filings. On

September 28, 2020, the Court entered an order prohibiting plaintiff from continuing to file

documents in this closed civil case, with the exception of appellate documents.

       Plaintiff has since filed a notice of appeal, and has now filed the instant motion for leave

to proceed in forma pauperis on appeal. The motion and documents attached thereto span over

200 pages and, like many of plaintiff’s prior filings in this Court, are incomprehensible.

Additionally, nothing before this Court indicates that plaintiff’s appeal is not frivolous and, as
 Case: 2:17-cv-00065-NCC Doc. #: 34 Filed: 11/20/20 Page: 2 of 2 PageID #: 450




noted above, plaintiff has repeatedly engaged in abusive litigation practices. The Court will

therefore deny the motion.

       Plaintiff has also filed a motion purporting to seek the appointment of counsel. The

motion is incomprehensible, and asserts no basis upon which the Court can grant relief. The

motion will be denied.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis on

appeal (ECF No. 32) and motion for the appointment of counsel (ECF No. 33) are DENIED.

      Dated this 20th day of November, 2020.

                                                      /s/ Noelle C. Collins
                                                     NOELLE C. COLLINS
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 2
